In an action to recover a balance due for goods sold and delivered, plaintiff appeals, as limited by its briefs, from so much of an order of the Supreme Court, Queens County, dated April 18, 1972, as denied its motion (1) to examine before trial E. & J. Distributors, Inc., a nonparty corporation, as a witness and (2) for discovery and inspection of said corporation’s books and records. Order reversed insofar as appealed from, with $10 costs and disbursements, and motion granted. The examination before trial and the discovery and inspection shall proceed at Special Term, Part II, in Queens County, at a time to be fixed in a written notice of not less than 10 days, to be given by plaintiff. In our opinion, special circumstances exist and therefore plaintiff’s motion should have been granted. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.